We re-affirm what was said by us in the original opinion, viz.: that where there is no suggestion in testimony of the agency of the accused for the purchaser of the liquor alleged to have been sold by him, it will not be error to decline to submit the issue of agency. Appellant denied the transaction in whole, and in no way admitted or claimed that he was acting for anyone else in procuring the liquor. We have again examined the only authority cited in the motion, which was adverted to in our original opinion, but think it not on facts making it applicable.
The motion for rehearing is overruled.
Overruled.